Name: Council Regulation (EC) No 301/2008 of 17 March 2008 adapting Annex I to Regulation (EC) No 882/2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  European construction;  agricultural activity;  foodstuff
 Date Published: nan

 9.4.2008 EN Official Journal of the European Union L 97/85 COUNCIL REGULATION (EC) No 301/2008 of 17 March 2008 adapting Annex I to Regulation (EC) No 882/2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of 2003, and in particular Article 57(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 882/2004 (1) establishes a harmonised framework of general rules for the organisation of official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules. (2) It is necessary by virtue of the accession in 2004 of new Member States to complete the list of territories in Annex I to Regulation (EC) No 882/2004 in order to include all Member States. (3) Regulation (EC) No 882/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 882/2004 shall be replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2004 as regards the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2008. For the Council The President I. JARC (1) OJ L 165, 30.4.2004, p. 1; corrected version in OJ L 191, 28.5.2004, p. 1. Regulation as last amended by Commission Regulation (EC) No 180/2008 (OJ L 56, 29.2.2008, p. 4). ANNEX ANNEX I TERRITORIES REFERRED TO IN ARTICLE 2(15) 1. The territory of the Kingdom of Belgium 2. The territory of the Republic of Bulgaria 3. The territory of the Czech Republic 4. The territory of the Kingdom of Denmark with the exception of the Faroe Islands and Greenland 5. The territory of the Federal Republic of Germany 6. The territory of the Republic of Estonia 7. The territory of Ireland 8. The territory of the Hellenic Republic 9. The territory of the Kingdom of Spain with the exception of Ceuta and Melilla 10. The territory of the French Republic 11. The territory of the Italian Republic 12. The territory of the Republic of Cyprus 13. The territory of the Republic of Latvia 14. The territory of the Republic of Lithuania 15. The territory of the Grand Duchy of Luxembourg 16. The territory of the Republic of Hungary 17. The territory of the Republic of Malta 18. The territory of the Kingdom of the Netherlands in Europe 19. The territory of the Republic of Austria 20. The territory of the Republic of Poland 21. The territory of the Portuguese Republic 22. The territory of Romania 23. The territory of the Republic of Slovenia 24. The territory of the Slovak Republic 25. The territory of the Republic of Finland 26. The territory of the Kingdom of Sweden 27. The territory of the United Kingdom of Great Britain and Northern Ireland.